ORDER

PER CURIAM.
Carlos Travis, movant, appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing on the grounds that it was untimely. The judgment is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the *931We affirm the reasons for our decision, judgment pursuant to Rule 84.16(b).